[Cite as State v. Clark, 2022-Ohio-1387.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. Earle E. Wise, Jr., P.J.
         Plaintiff-Appellee                     Hon. W. Scott Gwin, J.
                                                Hon. William B. Hoffman, J.
 -vs-
                                                Case No. 2021 CA 00067
 D’ANDRE CLARK

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 2021 CR
                                                00194


 JUDGMENT:                                      Affirmed in part; Reversed in part;
                                                Remanded for resentencing

 DATE OF JUDGMENT ENTRY:                        April 25, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 WILLIAM C. HAYES                               WILLIAM T. CRAMER
 Licking County Prosecutor                      470 Olde Worthington Road – Suite #200
                                                Westerville, Ohio 43082
 CLAY MISCHKA
 Assistant Prosecuting Attorney
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055
Licking County, Case No. 2021 CA 00067                                                      2


Hoffman, J.
       {¶1}      Defendant-appellant D’Andre Clark appeals the judgment entered by the

Licking County Common Pleas Court convicting him of failure to comply with the order or

signal of a police officer (R.C. 2921.331(B)) with an accompanying firearm specification

(R.C. 2941.141(A)) and failure to stop after an accident (R.C. 4549.02), and sentencing

him to an aggregate term of incarceration of twenty-five months. Plaintiff-appellee is the

state of Ohio.

                             STATEMENT OF THE FACTS AND CASE

       {¶2}      On March 27, 2020, Officer Josh DeJesus of the Pataskala Police

Department was observing traffic on Broad Street in Licking County. A silver SUV with

dark tinted windows drove past him. Because of the tinted windows, Officer DeJesus

entered the license plate number into LEADS, and discovered an active arrest warrant

for the owner of the vehicle. Officer DeJesus activated his overhead lights and pursued

the SUV.

       {¶3}      The officer pulled behind the SUV, which had stopped and pulled to the side

of the road. At this point the SUV drove away from the officer and a chase ensued. During

the pursuit, the SUV failed to use turn signals, forced other vehicles off the road, passed

multiple vehicles illegally, and reached speeds in excess of 100 mph. The SUV ran a

stop light, collided with another vehicle, and failed to stop after the collision. The SUV

eventually entered a residential neighborhood in Reynoldsburg. The driver of the SUV

lost control of the vehicle. The SUV lifted on to the two left tires, struck a parked car in a

driveway, and came to a complete stop.

       {¶4}      Trooper Andrew Garwood of the Ohio State Highway Patrol observed the

chase and joined the pursuit, providing backup to Officer DeJesus. After the SUV came
Licking County, Case No. 2021 CA 00067                                                       3


to a stop, the officers ordered the driver of the SUV out of the vehicle. Appellant exited

the SUV. Appellant told officers he fled because he already had an improper handling of

a firearm charge, and he was high. Appellant confirmed there was a firearm in the vehicle.

Trooper Garwood recovered the firearm from the driver’s side floorboard by the gas pedal.

The trooper also recovered a loaded magazine from the glove box.

       {¶5}   Appellant was initially indicted by the Licking County Grand Jury with two

counts of failure to comply with the order of a police officer, improper handling of a firearm

in a motor vehicle, and failure to stop after an accident, with three accompanying firearm

specifications. The indictment was later amended to one count of failure to comply with

the order of a police officer with an accompanying firearm specification, and one count of

failure to stop after an accident.

       {¶6}   The case proceeded to bench trial in the Licking County Common Pleas

Court. At trial, Appellant testified he had placed the firearm in the back hatch area of the

SUV, where it was inaccessible to him while he was driving. He testified he did not see

the firearm near the front seat before exiting the vehicle.

       {¶7}   Following trial, the trial court found Appellant guilty of both charges and of

the firearm specification, and sentenced him to twelve months in prison for failure to follow

the order of a police officer, 30 days incarceration for failure to stop after an accident, and

one year incarceration for the firearm specification, with all sentences to be served

consecutively for an aggregate term of incarceration of twenty-five months. It is from the

December 23, 2021 judgment of the trial court Appellant prosecutes this appeal,

assigning as error:
Licking County, Case No. 2021 CA 00067                                                     4


              I. APPELLANT’S DUE PROCESS RIGHTS WERE VIOLATED BY

       INSUFFICIENT EVIDENCE TO SUPPORT A CONVICTION FOR A

       FIREARM POSSESSION SPECIFICATION.

              II. THE WEIGHT OF THE EVIDENCE DOES NOT SUPPORT THE

       CONVICTION ON THE FIREARM SPECIFICATION.

              III. THE TRIAL COURT ERRED AS A MATTER OF LAW BY

       IMPOSING A CONSECUTIVE TERM OF 30 DAYS FOR THE

       MISDEMEANOR CONVICTION OF FAILURE TO STOP.



                                               I., II.

       {¶8}   In his first and second assignments of error, Appellant argues the judgment

of conviction on the firearm specification is against the manifest weight and sufficiency of

the evidence. He argues the only evidence presented concerning the accessibility of the

firearm during the chase was Appellant’s testimony the firearm was inaccessible to him

while driving because he had placed it in the back hatch area of the SUV, where he could

not reach the firearm.

       {¶9}   In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).
Licking County, Case No. 2021 CA 00067                                                      5


       {¶10} An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

       {¶11} Pursuant to R.C. 2929.14 and R.C. 2941.141, the trial court found Appellant

“had a firearm on or about the offender's person or under the offender's control while

committing the offense.”

       {¶12} Trooper Garwood testified he found a firearm on the floorboard of the SUV,

near the gas pedal on the driver’s side. This is sufficient evidence, if believed by the trial

judge, to support a finding of guilty on the firearm specification.

       {¶13} Appellant argues the judgment is against the manifest weight of the

evidence because the officers did not see the firearm until after the vehicle had stopped.

He argues the only evidence regarding the location of the firearm during the commission

of the offense was his own testimony the firearm was in an inaccessible location in the

back hatch of the vehicle, and apparently became dislodged during the final crash.

       {¶14} The State argued as follows in closing argument:



              The other problem is that the Defendant’s story is not credible, if not

       ridiculous. He claims that he has this in an inaccessible compartment that

       you can only reach from underneath the back seats, and that somehow

       when the only movement his car has made is up on two wheels, it has

       somehow come underneath the back seats, over the console and into the
Licking County, Case No. 2021 CA 00067                                                   6


       front passenger part of the compartment. It just doesn’t make a lot of sense,

       Judge.



       {¶15} Tr. 101.

       {¶16} Immediately following this argument by the State, the trial court indicated it

agreed with the State.

       {¶17} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d

212 (1967). The trier of fact “has the best opportunity to view the demeanor, attitude, and

credibility of each witness, something that does not translate well on the written page.”

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997). The trial court did

not find Appellant’s testimony the firearm was in a back hatch area of the vehicle which

was inaccessible to him during the chase to be credible. We find the trial court did not

lose its way in disbelieving Appellant’s testimony based on the final resting place of the

firearm, and the judgment is not against the manifest weight of the evidence.

       {¶18} The first and second assignments of error are overruled.

                                            III.

       {¶19} In his third assignment of error, Appellant argues the trial court erred in

ordering the sentence on the misdemeanor conviction of failing to stop after an accident

to run consecutively with the felony conviction of failure to comply with the order of a

police officer. The State concedes pursuant to State v. Polus, 145 Ohio St. 3d 266, 48

N.E.3d 530, 2016-Ohio-655, the trial court erred in running the sentence for the
Licking County, Case No. 2021 CA 00067                                             7


misdemeanor consecutively with the sentence for the felony. Accordingly, the third

assignment of error is sustained.

      {¶20} Appellant’s convictions are affirmed. The sentence is reversed and the

matter is remanded to the trial court for resentencing in accordance with law and our

opinion. Costs are assessed to Appellant.



By: Hoffman, J.
Wise, Earle, P.J. and
Gwin, J. concur